

EXHIBIT 10.54


 
Sheila Duncan
Chief Human Resources Officer
AVANGRID



September 20, 2016


Dear Tony,
Congratulations on your appointment to CEO and President of UIL Holdings
Corporation as of September 12, 2016. This letter summarizes the terms of your
employment in your new position.
In your new role, you will report to Bob Kump, AVANGRID Networks President and
CEO.
Base Salary: Your new Base Salary is at an annual rate of $345,000. Your
performance and base salary shall be reviewed at least annually, and your base
salary may be adjusted each year as a result.
Incentive Compensation: You will participate in Avangrid's executive annual
incentive plan (EAIP) and long-term incentive programs (LTIP) on the basis
stated herein. Your Target percentage for the EAIP will be 45%, with potential
for 90% based on performance results. Satisfactory level of performance is paid
at 22.5%. Your LTIP award remains as is.
You will also be eligible for a separate performance-based bonus of up to
$50,000. The details of this bonus are attached.
Other Important Information:
Your Employment Agreement with UI remains in effect, along with subsequent
addendums dated 11/18/2004 and 8/4/2008.
You will continue to participate in the UI Pension Plan and UIL SERP and you
will continue to be offered the same benefits as other UIL/UI employees.
Notwithstanding any provision of this letter or any oral or other written
statement made to you by any Company agent, representative or employee,
•
your employment with the Company can be terminated at any time for any reason by
the UIL board of directors, subject to the terms of your Employment Agreement;
and

•
the Company reserves the right to modify, amend or terminate any Company
benefit, benefit plan or program, or Company policy at any time and without
notice.







--------------------------------------------------------------------------------






If you have any questions regarding the contents of this letter, please feel
free to call me at X3862 or Angel Bruno at X2353.
Please indicate your understanding and acceptance by signing below and returning
the original of this letter to me by September 30, 2016.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Anthony Marone III
 
 
September 26, 2016
 
 
Anthony Marone III
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
/s/ Sheila Duncan
 
 
 
 
 
Chief Human Resources Officer
 
 
 
 
 
AVANGRID
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------










Objectives for Anthony Marone
1.
Gas Infrastructure — 2016 replacement main installation goal for CNG and SCG
(CNG 19 miles and SCG 15 miles). New gas mains completed to achieve growth
program 35 miles. 20%

2.
Complete the integration of UIL companies into the Avangrid matrix organization
structure by September 30, 201E 20%

3.
Assist in Network Integration and 2020 plan. 30%

4.
Achieve favorable outcome in the UI rate case including investment recognition,
customer service, safety, and reliability parameters. 30%

Achievement will be determined by Bob Kump early in 2017. Final payout will be
calculated based on the percentage of completion of the objectives. For example,
if it is determined that 50% of the goals were met, 50% of the incentive will be
paid.


Payment, if any, will be made in Q1 2017.






--------------------------------------------------------------------------------









